Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gu et al. (2012/0305882, from hereinafter “Gu”).

Re Claim 1. Gu discloses in Fig. 4 and [0027], a variable resistance memory device comprising: 
a variable resistance layer including a first layer (310) and a second layer (311), the second layer on the first layer, the first layer including a first material (Al2O3), the second layer including a second material (NiO) having a valence different from a valence of the first material; and
a first conductive element (201) and a second conductive element (401) on the variable resistance layer and separated from each other so that an electric current path is formed in the variable resistance layer in a direction perpendicular to a direction in which the first layer and the second layer are stacked.


Re Claim 4. Gu discloses, wherein the variable resistance layer further includes a third layer (312) on the second layer, and the third layer includes a third material having a valence that is different from the valence of the second material.

Re Claim 5, Gu discloses, wherein the first layer and the third layer include a same material.

Re Claim 9. Gu discloses, wherein the first material and the second material include oxide materials having a band gap energy of 2 eV or greater.

Re Claim 10. Gu discloses, wherein each of the first material and the second material independently include one of Rb2O, TiO2, BaO, ZrO2, CaO, HfO2, SrO, Sc2O3, MgO, Li2O, Al2O3, SiO2, BeO, Nb2O5, NiO, Ta2O5, WO3, V2O5, La2O3, Gd2O3, CuO, MoO3, Cr2O3, and MnO2.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gu.



Re Claims 2 and 3. Gu fails to explicitly disclose:
wherein a difference between the valence of the first material and the valence of the second material is 1 or greater; and
wherein a difference between a density of the first material and a density of the second material is 1 g/cm or greater.

However, Gu discloses Al2O3 and NiO as first and second materials; and therefore they would exhibit similar properties and characteristics as the recited claims.

Re Claims 6 and 8. Gu fails to disclose, wherein the variable resistance layer further includes a fourth layer on the third layer, and the fourth layer includes a fourth material having a valence that is different from the valence of the third material; and
wherein the second material is same as the fourth material.

	However, Gu discloses Al2O3 and NiO as first and second materials; and naturally they would exhibit similar properties and characteristics as the recited claims. In addition, having a fourth layer that is same as the second layer would be a mere duplication of parts, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Re Claim 7. Gu discloses, wherein the first material is same as the third material.



Claims 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gu.

Re Claim 11, Ogiwara discloses in Fig. 4, a variable resistance memory device comprising:
a support layer (25) including an insulating material;
a variable resistance layer (24) on the support layer;
a channel layer (23) on the variable resistance layer;
a gate insulating layer (22) on the channel layer; and
a plurality of gate electrodes (21) on the gate insulating layer, the plurality of gate electrodes being separated from one another.

Ogiwara fails to disclose:
the variable resistance layer including a first layer and a second layer;
the second layer on the first layer, the first layer including a first material, the second layer including a second material having a valence different from a valence of the first material.

However,  Gu discloses in Fig. 4:
the variable resistance layer including a first layer (310) and a second layer (311);
the second layer on the first layer, the first layer including a first material (Al2O3), the second layer including a second material (NiO) having a valence different from a valence of the first material.
Therefore, the claim would have been obvious to one of ordinary skill in the art at the time the invention was made because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, and “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).

Re Claims 12 and 13. Ogiwara as modified by Gu fails to specifically disclose:
wherein a difference between the valence of the first material and the valence of the second material is 1 or greater; and
wherein a difference between a density of the first material and a density of the second material is 1 g/cm or greater.

However, Gu discloses Al2O3 and NiO as first and second materials; and therefore they would exhibit similar properties and characteristics as the recited claims.

Re Claim 14. Ogiwara as modified by Gu discloses, wherein
the variable resistance layer further includes a third layer (312) on the second layer, and
the third layer includes a third material having a valence that is different from the valence of the second material.

Re Claim 15. Ogiwara as modified by Gu discloses, wherein the first layer and the third layer include a same material.

Re Claims 16 and 18. Ogiwara as modified by Gu fails to disclose, wherein the variable resistance layer further includes a fourth layer on the third layer, and the fourth layer includes a fourth material having a valence that is different from the valence of the third material; and
wherein the second material is same as the fourth material.

	However, Gu discloses Al2O3 and NiO as first and second materials; and naturally they would exhibit similar properties and characteristics as the recited claims. In addition, having a fourth layer that is same as the second layer would be a mere duplication of parts, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Re Claim 17. Gu discloses, wherein the first material is same as the third material.

Re Claim 19. Gu discloses, wherein each of the first layer and the second layer have a thickness of 10 nm or less.

Re Claim 20. Gu discloses, wherein each of the first material and the second material includes oxide materials having a band gap energy of 2 eV or greater.

Re Claim 21. Gu discloses, wherein each of the first material and the second material independently include one of Rb2O, TiO2, BaO, ZrO2, CaO, HfO2, SrO, Sc2O3, MgO, Li2O, Al2O3, SiO2, BeO, Nb2O5, NiO, Ta2O5, WO3, V2O5, La2O3, Gd2O3, CuO, MoO3, Cr2O3, and MnO2.


Re Claim 22. Gu discloses in Fig. 4, a variable resistance memory device comprising: 
a variable resistance layer including a plurality of layers (310, 311, 312) sequentially on each other, the plurality of layers including a first layer and a second layer in contact with each other and having materials with different valences from each other, an interface between the first layer and the second layer including a plurality of oxygen vacancies; a first conductive element connected (210) to a first region of the variable resistance layer; and a second conductive element (401) connected to a second region of the variable resistance layer, the second conductive element being spaced apart from the first conductive element.

Reasons for Allowance
Claims 16 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular sequential steps for forming a cross-point memory device including forming a set of first conductive line structures laterally extending along a first horizontal direction over a substrate; forming memory-level material layers over the set of first conductive line structures; forming a set of second conductive line structures laterally extending along a second horizontal direction over top surfaces of the array of memory pillar structures; and patterning the memory-level material layers into an array of memory pillar structures, wherein: each of the memory pillar structures comprises a respective memory element; and both of the first conductive line structures and the second conductive line structures each comprise a respective aluminum-containing rail and a respective metallic cap strip in contact with a top surface of the respective aluminum-containing rail; wherein both of the first conductive line structures and the second conductive line structures are formed by: depositing a layer stack including, from bottom to top, an aluminum layer and a refractory metal or a refractory metal alloy metallic cap material layer, and patterning the layer stack into the set of conductive line structures, wherein each of the conductive line structures comprises the respective aluminum-containing rail that is a patterned portion of the aluminum layer and the respective metallic cap strip that is a patterned portion of the cap material layer; and further comprising laterally recessing sidewalls of the aluminum-containing rails by selectively etching aluminum selective to the metallic cap strips during or after a first anisotropic etch process, as in the context of claim 16.
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular sequential steps for forming a cross-point memory device including patterning the memory-level material layers into an array of memory pillar structures, wherein each of the memory pillar structures comprises a respective memory element, and at least one of the first conductive line structures and the second conductive line structures each comprise a respective aluminum-containing rail and a respective metallic cap strip in contact with a top surface of the respective aluminum-containing rail; and further comprising forming dielectric isolation rails between each laterally neighboring pair of conductive line structures by: depositing at least one dielectric fill material between and over the conductive line structures; and removing portions of the at least one dielectric fill material from above a horizontal plane including top surfaces of the conductive line structures using chemical mechanical planarization, wherein remaining portions of the dielectric fill material comprise the dielectric isolation rails and wherein the metallic cap strips protect the underlying aluminum-containing rails during the chemical mechanical planarization., as in the context of claim 18.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARVIN PAYEN whose telephone number is (571) 270-7435.  The examiner can normally be reached on Monday-Thursday, 10am-6pm, Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARVIN PAYEN/Primary Examiner, Art Unit 2816